                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    Trina Hill,                                         Case No. 18-cv-01474-HSG
                                                       Plaintiff,
                                   8
                                                                                            AMENDED ORDER TERMINATING
                                                v.                                          PREVIOUS PRO BONO COUNSEL AND
                                   9
                                                                                            APPOINTING NEW PRO BONO
                                  10    Goodfellow Top Grade,                               COUNSEL
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court understands that David Adam Caine and Thomas Carmack, previously

                                  14   appointed to this case on a limited scope basis, will not be able to continue in a full scope capacity.

                                  15   The Court thanks Mr. Caine and Mr. Carmack for their diligence on this case. The Federal Pro

                                  16   Bono Project has informed the Court that attorney David Hadden (CA Bar #176148) of Fenwick

                                  17   & West, 801 California Street, Mountain View, California 94041, has agreed to serve as full scope
                                       pro bono counsel for Ms. Hill in this action. The Court is grateful for counsel’s and his firm’s
                                  18
                                       interest and commitment and, with good cause shown, now appoints David Hadden as counsel for
                                  19
                                       Ms. Hill in this matter pursuant to 28 U.S.C. § 1915(e)(1). The scope of this referral shall be for
                                  20
                                       all purposes for the duration of this case. Counsel shall be familiar with General Order No. 25,
                                  21
                                       which is available on the Court’s website.
                                  22
                                              There shall be a four week post appointment stay of all set deadlines.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: 5/3/2019
                                  25                                                    ______________________________________
                                  26                                                           Hon. Haywood S. Gilliam, Jr.
                                                                                                United States District Judge
                                  27

                                  28
